 1   McGREGOR W. SCOTT
     United States Attorney
 2   JEFFREY A. SPIVAK
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America
 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Case No. 1:19-CR-00150-DAD-BAM

12                                  Plaintiff,         PRELIMINARY ORDER OF FORFEITURE

13                          v.

14    JOSE ANTONIO CASTILLO,

15                                  Defendant.

16

17          Based upon the plea agreement entered into between plaintiff United States of America

18   and defendant Jose Antonio Castillo, it is hereby ORDERED, ADJUDGED and DECREED as

19   follows:

20          1.      Pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), defendant Jose

21   Antonio Castillo’s interest in the following property shall be condemned and forfeited to the

22   United States of America, to be disposed of according to law:

23                  a. EP Armory AR15 rifle;

24                  b. Century Arms RAS47 pistol (serial# P001321);

25                  c. Glock 17 pistol (serial# WPV996);

26                  d. Sig Sauer SP2022 (serial# 24B038491); and

27                  e. All magazines, ammunition, and firearm parts seized in this case.

28
                                                      1
 1           2.      The above-listed property constitutes firearms and ammunition involved in or used
 2   in a knowing violation of 18 U.S.C. § 922(g).
 3           3.      Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized
 4   to seize the above-listed property. The aforementioned property shall be seized and held by the
 5   U.S. Customs and Border Protection in its secure custody and control.
 6           4.      a. Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and Local
 7   Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order
 8   and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in such
 9   manner as the Attorney General may direct shall be posted for at least thirty (30) consecutive
10   days on the official internet government forfeiture site www.forfeiture.gov. The United States
11   may also, to the extent practicable, provide direct written notice to any person known to have
12   alleged an interest in the property that is the subject of the order of forfeiture as a substitute for
13   published notice as to those persons so notified.
14                   b. This notice shall state that any person, other than the defendant, asserting a
15   legal interest in the above-listed property, must file a petition with the Court within sixty (60)
16   days from the first day of publication of the Notice of Forfeiture posted on the official
17   government forfeiture site, or within thirty (30) days from receipt of direct written notice,
18   whichever is earlier.
19           5.      If a petition is timely filed, upon adjudication of all third-party interests, if any,
20   this Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §
21   2461(c), in which all interests will be addressed.
22
     IT IS SO ORDERED.
23

24       Dated:     January 2, 2020
                                                          UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                          2
